DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 8 and 13, and adding claim 15 by the amendment submitted by the applicant(s) filed on May 02, 2022.  Claims 1, 8 and 12 – 15 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first electrode layer is in contact with the back surface of the GaN substrate through openings in the asperity layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriated correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0098127, examiner submitted in the PTO-892 form, filed on October 1, 2019) in view of Hasegawa et al. (US 2008/0273562, applicant submitted in the IDS, filed on February 02, 2022).

    PNG
    media_image1.png
    351
    297
    media_image1.png
    Greyscale


Regarding claim 1, Higuchi disclose a nitride semiconductor laser (see Title and Abstract), comprising: 
a vertical resonator layer (see Annotation Figure 6, Character 100) that includes: 
an active layer (see Annotation Figure 6, Character 15, the reference called “light emitting layer” and paragraphs [0101 and 0106]); 
a current confining layer (see Annotation Figure 6, Character 26, the reference called “insulating layer” and paragraph [0124]) having an opening (see Annotation Figure 6, Character 26’); and 
two distributed Bragg reflector (DBR) layers (see Annotation Figure 6, Characters 12 and 18, the reference called “first and second Bragg reflectors” and paragraphs [0098, 0102 – 0103 and 0124]) that interpose the active layer and the opening therebetween; 
a GaN substrate (see Annotation Figure 6, Character 20 and paragraph [0037]) on a side opposite to a light emission side of the nitride semiconductor laser with respect to a position of the vertical resonator layer (see Annotation Figure 6, Character 100), wherein 
the GaN substrate (see Annotation Figure 6, Character 20) is outside the vertical resonator layer (see Annotation Figure 6, Character 100); and
a first electrode layer (see Annotation Figure 6, Character 25).

Annotation Figure 2

    PNG
    media_image2.png
    387
    399
    media_image2.png
    Greyscale


Higuchi discloses the claimed invention except for a resonance suppressing part at a position that is outside the vertical resonator layer and that is opposed to the opening; an asperity layer on a back surface of the GaN substrate, wherein the asperity layer has a non-uniform density in a plane, the asperity layer is opposite to the opening, and the resonance suppressing part corresponds to the asperity layer; wherein  the asperity layer is between the first electrode layer and the GaN substrate, and the first electrode layer is in contact with the back surface of the GaN substrate through openings in the asperity layer.   Hasegawa teaches a resonance suppressing part (see Annotation Figure 2, Character 40a, the reference called “Roughened Region”); an asperity layer (see Annotation Figure 2, Character 40a) on a back surface of the GaN substrate (see Annotation Figure 2, Character 10), wherein the asperity layer (see Annotation Figure 2, Character 40a) has a non-uniform density in a plane (see Annotation Figure 2), and the resonance suppressing part (see Annotation Figure 2, Character 40a) corresponds to the asperity layer (see Annotation Figure 2, Character 40a); wherein  the asperity layer (see Annotation Figure 2, Character 40a) is between the first electrode layer (see Annotation Figure 2, Character 34) and the GaN substrate (see Annotation Figure 2, Character 10), and the first electrode layer (see Annotation Figure 2, Character 34) is in contact with the back surface of the GaN substrate  (see Annotation Figure 2, Character 10) through openings (see Annotation Figure 2, Character 40’, the rough portions  (see Annotation Figure 2, Character 40a) found on the substrate (see Annotation Figure 2, Character 10) are separated by openings (see Annotation Figure 2, Character 40') between them) in the asperity layer (see Annotation Figure 2, Character 40a).  However, it is well known in the art to apply the resonance suppressing part; an asperity layer on a back surface of the GaN substrate, wherein the asperity layer has a non-uniform density in a plane, and the resonance suppressing part corresponds to the asperity layer; wherein  the asperity layer  is between the first electrode layer and the GaN substrate, and the first electrode layer is in contact with the back surface of the GaN substrate through openings in the asperity layer as discloses by Hasegawa in (see Annotation Figure 2, Abstract and paragraphs [0017, 0030 and 0081]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply well-known resonance suppressing part; an asperity layer on a back surface of the GaN substrate, wherein the asperity layer has a non-uniform density in a plane, and the resonance suppressing part corresponds to the asperity layer; wherein  the asperity layer  is between the first electrode layer and the GaN substrate, and the first electrode layer is in contact with the back surface of the GaN substrate through openings in the asperity layer as suggested by Hasegawa to the laser of Higuchi, in order to increase the effective area of the contact interface and can reduce the concentration of carbon in the contact interface. As a result, the n-electrode can have improved contact properties.  Also, could be used to prevent a specular reflection of scattered light at the electrode layer (for example, since only a diffuse reflection and a partial absorption of the scattered light can be possible by virtue of the roughening) and to reduce specular reflection of light into the active region.

Regarding claim 8, Higuchi disclose an electronic apparatus, comprising: 
a nitride semiconductor laser as a light source (see Title), the nitride semiconductor laser comprising: 
a vertical resonator layer (see Annotation Figure 6, Character 100) that includes: 
an active layer (see Annotation Figure 6, Character 15, the reference called “light emitting layer” and paragraphs [0101 and 0106]); 
a current confining layer (see Annotation Figure 6, Character 26, the reference called “insulating layer” and paragraph [0124]) having an opening (see Annotation Figure 6, Character 26’); and 
two distributed Bragg reflector (DBR) layers (see Annotation Figure 6, Characters 12 and 18, the reference called “first and second Bragg reflectors” and paragraphs [0098, 0102 – 0103 and 0124]) that interpose the active layer and the opening therebetween; 
a GaN substrate (see Annotation Figure 6, Character 20 and paragraph [0037]) on a side opposite to a light emission side of the nitride semiconductor laser with respect to a position of the vertical resonator layer (see Annotation Figure 6, Character 100), wherein 
the GaN substrate (see Annotation Figure 6, Character 20) is outside the vertical resonator layer (see Annotation Figure 6, Character 100); and
a first electrode layer (see Annotation Figure 6, Character 25).
Higuchi discloses the claimed invention except for a resonance suppressing part at a position that is outside the vertical resonator layer and that is opposed to the opening; an asperity layer on a back surface of the GaN substrate, wherein the asperity layer has a non-uniform density in a plane, the asperity layer is opposite to the opening, and the resonance suppressing part corresponds to the asperity layer; wherein  the asperity layer is between the first electrode layer and the GaN substrate, and the first electrode layer is in contact with the back surface of the GaN substrate through openings in the asperity layer.   Hasegawa teaches a resonance suppressing part (see Annotation Figure 2, Character 40a, the reference called “Roughened Region”); an asperity layer (see Annotation Figure 2, Character 40a) on a back surface of the GaN substrate (see Annotation Figure 2, Character 10), wherein the asperity layer (see Annotation Figure 2, Character 40a) has a non-uniform density in a plane (see Annotation Figure 2), and the resonance suppressing part (see Annotation Figure 2, Character 40a) corresponds to the asperity layer (see Annotation Figure 2, Character 40a); wherein  the asperity layer (see Annotation Figure 2, Character 40a) is between the first electrode layer (see Annotation Figure 2, Character 34) and the GaN substrate (see Annotation Figure 2, Character 10), and the first electrode layer (see Annotation Figure 2, Character 34) is in contact with the back surface of the GaN substrate  (see Annotation Figure 2, Character 10) through openings (see Annotation Figure 2, Character 40’, the rough portions  (see Annotation Figure 2, Character 40a) found on the substrate (see Annotation Figure 2, Character 10) are separated by openings (see Annotation Figure 2, Character 40') between them) in the asperity layer (see Annotation Figure 2, Character 40a).  However, it is well known in the art to apply the resonance suppressing part; an asperity layer on a back surface of the GaN substrate, wherein the asperity layer has a non-uniform density in a plane, and the resonance suppressing part corresponds to the asperity layer; wherein  the asperity layer  is between the first electrode layer and the GaN substrate, and the first electrode layer is in contact with the back surface of the GaN substrate through openings in the asperity layer as discloses by Hasegawa in (see Annotation Figure 2, Abstract and paragraphs [0017, 0030 and 0081]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply well-known resonance suppressing part; an asperity layer on a back surface of the GaN substrate, wherein the asperity layer has a non-uniform density in a plane, and the resonance suppressing part corresponds to the asperity layer; wherein  the asperity layer  is between the first electrode layer and the GaN substrate, and the first electrode layer is in contact with the back surface of the GaN substrate through openings in the asperity layer as suggested by Hasegawa to the laser of Higuchi, in order to increase the effective area of the contact interface and can reduce the concentration of carbon in the contact interface. As a result, the n-electrode can have improved contact properties.  Also, could be used to prevent a specular reflection of scattered light at the electrode layer (for example, since only a diffuse reflection and a partial absorption of the scattered light can be possible by virtue of the roughening) and to reduce specular reflection of light into the active region.

Regarding claim 15, Higuchi disclosed a nitride semiconductor laser (see Title and Abstract), comprising: 
a vertical resonator layer (see Annotation Figure 6, Character 100) that includes: 
an active layer (see Annotation Figure 6, Character 15, the reference called “light emitting layer” and paragraphs [0101 and 0106]); 
a current confining layer (see Annotation Figure 6, Character 26, the reference called “insulating layer” and paragraph [0124]) having an opening (see Annotation Figure 6, Character 26’); and 
two distributed Bragg reflector (DBR) layers (see Annotation Figure 6, Characters 12 and 18, the reference called “first and second Bragg reflectors” and paragraphs [0098, 0102 – 0103 and 0124]) that interpose the active layer and the opening therebetween; 
a GaN substrate (see Annotation Figure 6, Character 20 and paragraph [0037]) on a side opposite to a light emission side of the nitride semiconductor laser with respect to a position of the vertical resonator layer (see Annotation Figure 6, Character 100), wherein 
the GaN substrate (see Annotation Figure 6, Character 20) is outside the vertical resonator layer (see Annotation Figure 6, Character 100).
Higuchi discloses the claimed invention except for a resonance suppressing part at a position that is outside the vertical resonator layer and that is opposed to the opening; the GaN substrate has, on a back surface of the GaN substrate, an asperity surface that is rougher than a top surface of the GaN substrate, the asperity surface is opposite to the opening, and the resonance suppressing part corresponds to the asperity surface; and an electrode layer in contact with the asperity surface of the GaN substrate.   Hasegawa teaches a resonance suppressing part (see Annotation Figure 2, Character 40a, the reference called “Roughened Region”); the GaN substrate (see Annotation Figure 2, Character 10) has, on a back surface of the GaN substrate (see Annotation Figure 2, Character 10), an asperity surface (see Annotation Figure 2, Character 40a) that is rougher  (see Annotation Figure 2) than a top surface of the GaN substrate (see Annotation Figure 2, Character 10), the asperity surface is opposite to the opening, and the resonance suppressing part (see Annotation Figure 2, Character 40a)  corresponds to the asperity surface (see Annotation Figure 2, Character 40a); and an electrode layer  (see Annotation Figure 2, Character 34) in contact with the asperity surface (see Annotation Figure 2, Character 40a) of the GaN substrate.   However, it is well known in the art to apply the a resonance suppressing part; the GaN substrate has, on a back surface of the GaN substrate, an asperity surface  that is rougher  than a top surface of the GaN substrate, the asperity surface is opposite to the opening, and the resonance suppressing part corresponds to the asperity surface; and an electrode layer  in contact with the asperity surface of the GaN substrate as discloses by Hasegawa in (see Annotation Figure 2, Abstract and paragraphs [0017, 0030 and 0081]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply well-known a resonance suppressing part; the GaN substrate has, on a back surface of the GaN substrate, an asperity surface  that is rougher  than a top surface of the GaN substrate, the asperity surface is opposite to the opening, and the resonance suppressing part corresponds to the asperity surface; and an electrode layer  in contact with the asperity surface of the GaN substrate as suggested by Hasegawa to the laser of Higuchi, in order to increase the effective area of the contact interface and can reduce the concentration of carbon in the contact interface. As a result, the n-electrode can have improved contact properties.  Also, could be used to prevent a specular reflection of scattered light at the electrode layer (for example, since only a diffuse reflection and a partial absorption of the scattered light can be possible by virtue of the roughening) and to reduce specular reflection of light into the active region.

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0098127, examiner submitted in the PTO-892 form, filed on October 1, 2019) in view of Hasegawa et al. (US 2008/0279562, applicant submitted in the IDS, filed on February 02, 2022), further in view of Masui et al (US 2011/0064109, examiner submitted in the PTO-892 form, filed on February 02, 2022).


    PNG
    media_image3.png
    273
    403
    media_image3.png
    Greyscale


Regarding claim 12, Higuchi and Hasegawa discloses the claimed invention except for a lower spacer layer between a lower DBR layer of the two DBR layers and the active layer; and the lower spacer layer is in direct contact with each of the lower DBR layer and the active layer.   Masui teaches a lower spacer layer (see Figure 1A, Character 12) between a lower DBR layer (see Figure 1A, Character 11) and the active layer (see Figure 1A, Character 13); and the lower spacer layer (see Figure 1A, Character 12) is in direct contact with each of the lower DBR layer (see Figure 1A, Character 11) and the active layer (see Figure 1A, Character 13).  However, it is well known in the art to apply and/or modify the lower spacer layer as discloses by Masui in (see Figure 1 and paragraph [0025]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known lower spacer layer as suggested by Masui to the laser of Higuchi and Hasegawa, the spacer layers are usually provided respectively above and below the active layer(s) to define the required length of the optical cavity between the top and bottom mirrors and enable the length of the cavity to be controlled.

Regarding claim 13, Higuchi, Hasegawa and Masui, Higuchi disclosed a second electrode layer (see Annotation Figure 6, Characters  19 and 27 and paragraphs [0099 and 0124]) including a transparent electrode layer (see Annotation Figure 6, Character 27 and paragraph [0124]) and a metal electrode layer (see Annotation Figure 6, Character 19 and paragraphs [0085 and 0099]), wherein 
the second electrode layer (see Annotation Figure 6, Characters 19 and 27) is in direct contact with an upper DBR layer (see Annotation Figure 6, Character 18) of the two DBR layers (see Annotation Figure 6), 
the upper DBR layer (see Annotation Figure 6, Character 18) is on each of the metal electrode layer (see Annotation Figure 6, Character 19) and the transparent electrode layer (see Annotation Figure 6, Character 27), and 
the transparent electrode layer (see Annotation Figure 6, Character 27) is in the opening (see Annotation Figure 6, Character 26’) of the current confining layer (see Annotation Figure 6, Character 26).  

Regarding claim 14, Higuchi, Hasegawa and Masui, Higuchi disclosed vertical resonator layer (see Annotation Figure 6, Character 100) further includes an upper spacer layer (see Annotation Figure 6, Character 16, the reference called “second conductive-type layer” and paragraph [0101]) on the active layer (see Annotation Figure 6, Character 15) on the active layer (see Annotation Figure 6, Character 15), and 
the upper spacer layer (see Annotation Figure 6, Character 16) is in direct contact with each of the current confining layer (see Annotation Figure 6, Character 26, the reference called “insulating layer” and paragraph [0124]) and the transparent electrode layer (see Annotation Figure 6, Character 27).  

Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 12 – 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /Delma R Fordé/Examiner, Art Unit 2828        
/TOD T VAN ROY/Primary Examiner, Art Unit 2828